                                            Case 5:21-cv-01745-EJD Document 9 Filed 07/29/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GABRIEL V. RODRIGUEZ,
                                  11                                                      Case No. 21-01745 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                 v.                                       AND OF SERVICE; DIRECTING
 United States District Court




                                  13                                                      DEFENDANT TO FILE
                                                                                          DISPOSITIVE MOTION OR
                                  14     A. LUCIANO MARTINEZ,                             NOTICE REGARDING SUCH
                                                                                          MOTION; INSTRUCTIONS TO
                                  15                   Defendant.                         CLERK
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against a prison guard at Salinas Valley State Prison (“SVSP”) where he is
                                  20   currently incarcerated. Dkt. No. 1. Plaintiff’s motion for leave to proceed in forma
                                  21   pauperis will be addressed in a separate order. Dkt. No. 6.
                                  22

                                  23                                            DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                            Case 5:21-cv-01745-EJD Document 9 Filed 07/29/21 Page 2 of 6




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that Defendant A. Luciano Martinez, a prison guard at SVSP,
                                  10   smashed his head in the cell door “with the intent to cause serious or irreparable harm.”
                                  11   Dkt. No. 1 at 3. Plaintiff claims this injury caused him to have seizures and “eye sight
                                  12   impairment.” Id. Plaintiff claims that “[g]uards have the right to be sued… and not act
Northern District of California
 United States District Court




                                  13   with negligence,” and that Defendant caused cruel and unusual punishment. Id. Plaintiff
                                  14   seeks damages. Id.
                                  15          The treatment a convicted prisoner receives in prison and the conditions under
                                  16   which he is confined are subject to scrutiny under the Eighth Amendment. Helling v.
                                  17   McKinney, 509 U.S. 25, 31 (1993). “After incarceration, only the unnecessary and wanton
                                  18   infliction of pain . . . constitutes cruel and unusual punishment forbidden by the Eighth
                                  19   Amendment.” Whitley v. Albers, 475 U.S. 312, 319 (1986) (ellipsis in original) (internal
                                  20   quotation and citation omitted). What is required to establish an unnecessary and wanton
                                  21   infliction of pain varies according to the nature of the alleged constitutional violation. Id.
                                  22   at 320. Where prison officials stand accused of using excessive force in violation of the
                                  23   Eighth Amendment, the core judicial inquiry is whether force was applied in a good-faith
                                  24   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.
                                  25   Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).
                                  26          Plaintiff’s claim that Defendant Martinez deliberately smashed his head with the
                                  27   cell door with the intent to cause serious harm is sufficient to state an excessive force claim
                                  28                                                  2
                                           Case 5:21-cv-01745-EJD Document 9 Filed 07/29/21 Page 3 of 6




                                   1   under the Eighth Amendment. Id. Although the complaint does not contain all the details
                                   2   of the underlying incident, Plaintiff indicates that he exhausted this claim through
                                   3   grievance Log No. SVSP-20-00874, which was denied at the third level of appeal on
                                   4   February 2, 2021. Id. at 2. This information is sufficient to give Defendant notice of the
                                   5   nature of the claim against him. See Erickson v. Pardus, 551 U.S. 89, 93 (2007) (pleading
                                   6   sufficient where it gives defendant “fair notice of what the… claim is and the grounds
                                   7   upon which it rests.”)
                                   8          On the other hand, Plaintiff’s allegation that Defendant acted negligently fails to
                                   9   state a claim because neither negligence nor gross negligence is actionable under § 1983 in
                                  10   the prison context. See Farmer v. Brennan, 511 U.S. 825, 835-36 & n.4 (1994); Wood v.
                                  11   Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (gross negligence insufficient to state
                                  12   claim for denial of medical needs to prisoner). Accordingly, the negligence claim is
Northern District of California
 United States District Court




                                  13   dismissed for failure to state a cognizable claim.
                                  14

                                  15                                         CONCLUSION
                                  16          For the reasons set forth above, the Court orders as follows:
                                  17          1.      This action shall proceed on the Eighth Amendment excessive force claim
                                  18   against Defendant A. Luciano Martinez. All other claims are DISMISSED for failure to
                                  19   state a claim for relief.
                                  20          2.      The following defendant at SVSP shall be served:
                                  21                  a.     Correctional Officer A. Luciano Martinez
                                  22          Service on the listed defendant(s) shall proceed under the California Department of
                                  23   Corrections and Rehabilitation’s (CDCR) e-service program for civil rights cases from
                                  24   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve
                                  25   on CDCR via email the following documents: the operative complaint and any attachments
                                  26   thereto, (Dkt. No. 1), this order of service, a CDCR Report of E-Service Waiver form and
                                  27   a summons. The clerk also shall serve a copy of this order on the plaintiff.
                                  28                                                 3
                                           Case 5:21-cv-01745-EJD Document 9 Filed 07/29/21 Page 4 of 6




                                   1          No later than 40 days after service of this order via email on CDCR, CDCR shall
                                   2   provide the court a completed CDCR Report of E-Service Waiver advising the court which
                                   3   defendant(s) listed in this order will be waiving service of process without the need for
                                   4   service by the United States Marshal Service (USMS) and which defendant(s) decline to
                                   5   waive service or could not be reached. CDCR also shall provide a copy of the CDCR
                                   6   Report of E-Service Waiver to the California Attorney General’s Office which, within 21
                                   7   days, shall file with the court a waiver of service of process for the defendant(s) who are
                                   8   waiving service.
                                   9          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for
                                  10   each defendant who has not waived service according to the CDCR Report of E-Service
                                  11   Waiver a USM-205 Form. The clerk shall provide to the USMS the completed USM-205
                                  12   forms and copies of this order, the summons and the operative complaint for service upon
Northern District of California
 United States District Court




                                  13   each defendant who has not waived service. The clerk also shall provide to the USMS a
                                  14   copy of the CDCR Report of E-Service Waiver.
                                  15          3.     No later than ninety-one (91) days from the date this order is filed,
                                  16   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  17   respect to the claims in the complaint found to be cognizable above.
                                  18                 a.     Any motion for summary judgment shall be supported by adequate
                                  19   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  20   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  21   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  22   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  23   Court prior to the date the summary judgment motion is due.
                                  24                 b.     In the event Defendants file a motion for summary judgment, the
                                  25   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  26   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  27   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  28                                                 4
                                           Case 5:21-cv-01745-EJD Document 9 Filed 07/29/21 Page 5 of 6




                                   1          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   2   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   3   motion is filed.
                                   4          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                   5   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                   6   must come forward with evidence showing triable issues of material fact on every essential
                                   7   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                   8   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                   9   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  10   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  11   F.3d 651, 653 (9th Cir. 1994).
                                  12          5.      Defendants shall file a reply brief no later than fourteen (14) days after
Northern District of California
 United States District Court




                                  13   Plaintiff’s opposition is filed.
                                  14          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  15   No hearing will be held on the motion unless the Court so orders at a later date.
                                  16          7.      All communications by the Plaintiff with the Court must be served on
                                  17   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  18   copy of the document to Defendants or Defendants’ counsel.
                                  19          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  20   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  21   Rule 16-1 is required before the parties may conduct discovery.
                                  22          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  23   court informed of any change of address and must comply with the court’s orders in a
                                  24   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  25   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  26          10.     Extensions of time must be filed no later than the deadline sought to be
                                  27   extended and must be accompanied by a showing of good cause.
                                  28                                                   5
                                            Case 5:21-cv-01745-EJD Document 9 Filed 07/29/21 Page 6 of 6




                                   1            IT IS SO ORDERED.
                                   2            7/29/2021
                                       Dated: _____________________               ________________________
                                                                                  EDWARD J. DAVILA
                                   3                                              United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Part. Dism. And of Service
                                       PRO-SE\EJD\CR.21\01745Martinez_svc

                                  26

                                  27

                                  28                                          6
